Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 7/21/2022 have been considered by the Examiner.
Claims 1, 3-8, 10-11, and 14-20 are amended. No claims are canceled. Claims 21-23 are newly added. Claims 1-23 are pending in the present application and an action on the merits follows.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin (U.S. Patent Application Publication No. 20190282178) in view of Smith (U.S. Patent Application Publication No. 20190110950).
Regarding claim 1, Volosin teaches a system, comprising: 
sensor circuitry, including a communication circuit, to obtain a physical measurement associated with a user and to communicate the physical measurement, the physical measurement including at least one of heart rate, skin conductance, and blood pressure [P 58-60, 88, 102] (Volosin teaches wearable medical devices, which are interpreted as sensor circuitry, comprising sensors for measuring patient physiological data; Volosin also teaches that the medical devices may include communication circuitry for communicating with remote devices; Volosin also teaches in P 102 that the sensor data is indicative of heart rate measurements); and 
logic circuitry to [P 60] (Volosin teaches a processor, which is interpreted as a logic circuitry, performing the following tasks): 
train a predictive model using training data including a plurality of input parameters and dates and times of reported [medical events] to identify patterns of the input parameters and the reported [medical events]  and to indicate a probability of the user having a [medical event] at a date and time [P 64, 163, 253-258, 292] (Volosin teaches a machine learning tool for training predictive models/classifiers that produce predictive scores indicative of a likelihood of occurrence of an adverse medical event; Volosin also teaches that the training data includes collected physiological parameters including time domain data), wherein; 
the plurality of input para
the plurality of input parameters is selected from a group consisting of: calendar or schedule data, lifestyle data, environmental data, health information including a plurality of physical measurements, and combinations thereof, and the plurality of physical measurements includes heart rate, skin conductance, and blood pressure [P 92, 102] (Volosin teaches measuring heart rate, blood pressure, and ECG information measured via galvanic/conductive skin responses); 
apply the trained predictive model to additional received input parameters associated with the user to identify the probability of a [medical event] occurrence at the date and time [P 64, 163, 292] (Volosin teaches a machine learning tool for generating predictive models/classifiers that produce predictive scores indicative of a likelihood of occurrence of an adverse medical event based on physical measurements, which are interpreted as additional received input parameters);
revise the probability based on the physical measurement received from the sensor circuitry using the trained predictive model [P 141] (Volosin teaches that the prediction process is continuous and that adjustments to prediction scores are made as the patient’s condition changes); and 
in response to the revised probability being outside a threshold, wherein the at least one threshold is indicative of a [medical event] that is predicted to occur or to imminently occur for the user [P 137-138, 163, 264] (Volosin teaches providing output data indicative of an actionable event to an output device based on a prediction score exceeding a threshold; Volosin also teaches in P 264 that the threshold is indicative of a prediction of an outcome);
communicate data indicative of an action to proactively mitigate or prevent the [medical event] that is predicted to occur or to imminently occur [P 137-138, 163] (Volosin teaches providing output data indicative of an actionable event to an output device based on a prediction score exceeding a threshold). 
Volosin may not explicitly teach:
hot flash (as the medical event taught above)
However, Smith teaches:
of the user having a hot flash [P 32, 42, 88-89] (Smith teaches detection of hot flash events)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Haptic actuators and their methods of use as taught by Smith with the Monitoring physiological status based on bio-vibrational and radio frequency analysis taught by Volosin with the motivation of improving menopause symptom relief [Smith, P 19].
Regarding claim 2, Volosin and Smith teach the system of claim 1, wherein the system is a menopause management system [P 42] (Smith teaches a system for managing thermal discomfort associated with menopause), 
the data communicated includes an instruction to activate cooling circuitry [P 60-61] (Smith teaches communicating with a haptic actuator that provides temperature relief), 
the system further including the cooling circuitry, having a communication circuit and heat transfer circuitry, to provide the cooling to the user in response to the instruction [P 43] (Smith teaches haptic actuators for providing either heating or cooling sensations) and 
in advance of an occurrence of the hot flash to proactively mitigate or prevent the hot flash as predicted [P 73] (Volosin teaches administering interventions prior to the onset of symptoms).
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 3, Volosin and Smith teach the system of claim 1, wherein the sensor circuitry includes a wearable physiological sensor to sense the physical measurement including a plurality of physiological signals from the user [P 58-60, 88] (Volosin teaches wearable medical devices, which are interpreted as sensor circuitry, comprising sensors for measuring patient physiological data), and 
another sensor to sense an atmospheric measurement [P 33] (Smith teaches sensors for measuring environmental conditions such as temperature and humidity), and 
the revised probability being outside the threshold indicates that a hot flash is imminent for the user and anticipates the hot flash prior to the hot flash occurring [P 73, 292] (Volosin teaches that the prediction score reaching threshold indicates that the patient requires intervention, which is interpreted as an adverse event being imminent; Volosin also teaches in P 73 teaches administering interventions prior to the onset of symptoms),
wherein the plurality of physiological signals includes the heart rate, the skin conductance, and the blood pressure obtained from the user by the sensor circuitry [P 92, 102] (Volosin teaches measuring heart rate, blood pressure, and ECG information measured via galvanic/conductive skin responses).   
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Volosin and Smith teach the system of claim 1, wherein the logic circuitry is to receive the plurality of input parameters [P 96] (Volosin teaches receiving sensor data), 
the input parameters comprising schedule or calendar data [P 31], dietary data [P 178], health information [Abstract], exercise data [P 150], sleep data [P 69], and a combination thereof (Volosin teaches collecting each of the data types mentioned above).  
the reported hot flashes for the users and other users [P 88], general mood [P 33], stress level [P 33] (Smith teaches input including self-reported hot flashes, emotional state, and stress levels), 
and wherein the predictive model is trained using machine learning and the plurality of input parameters as inputs and the reported hot flashes for the user and for other users as outputs [P 64, 163, 292, Fig. 11] (Volosin teaches a machine learning tool for generating predictive models/classifiers for patient data that produce predictive scores indicative of a likelihood of occurrence of an adverse medical event).
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Volosin and Smith teach the system of claim 1, wherein the physical measurement obtained by the sensor circuitry comprises a physiological signal [P 37], motion data [P 95], and global position data [P 93] (Volosin teaches sensors for measuring each of the listed data types), and 
atmospheric measurement [P 33] (Smith teaches sensors for measuring environmental conditions such as temperature and humidity),
the logic circuitry communicates data indicative of the action includes communicating a message to the user to take the action to mitigate a hot flash [P 60-61] (Volosin teaches that the clinically actionable event output by the system may be an interventional action, which is interpreted as an action to mitigate the adverse event).  
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Volosin and Smith teach the system of claim 1, wherein the predictive model is trained based on machine learning and includes a plurality of sub-models that each indicate the probability of the user having the hot flash, each of the plurality of sub- models being associated with a pattern of a particular input parameter of the plurality and dates and times of the reported hot flashes and having an associated weight [P 269-273] (Volosin teaches that each model, or neural network, includes neurons or a set of models, which are interpreted as sub-models, representing an input and having as associated weight), wherein: 
a first sub-model of the plurality is associated with a pattern of physiological signals including skin conductance, blood pressure, and heart rate and the reported hot flashes; a second sub-model of the plurality is associated with a pattern of calendar or schedule data and the reported hot flashes [P 102, 269, 252] (Volosin teaches that the sub-models represent each type of input variable, and that input variables include physiological measurements and time domain data); and 
a third sub-model of the plurality is associated with a pattern of environmental data and the reported hot flashes [P 30, 33] (Smith teaches machine learning techniques for predictions using environmental parameters, which are interpreted as corresponding to the models and inputs taught above).  
Regarding claim 7, Volosin and Smith teach the system of claim 6, wherein the sub-models include different patterns of hot flashes for the user based on the particular input parameter and the probability of the hot flash occurrence at the date and time is based on a summation of output probabilities of the plurality of sub-models as weighted by the associated weights [P 73, 132] (Volosin teaches analyzing patterns indicative of adverse events) and 
the probability of the hot flash occurrence at the date and time is based on a summation of output probabilities of the plurality of sub-models as weighted by the associated weights [P 278-281] ( Volosin teaches that the probability of determined by summing the weighted values for each node/input).
Regarding claim 8, Volosin and Smith teach the system of claim 1, wherein the logic circuitry is to revise the trained predictive model over time based on feedback data indicative of experienced hot flashes for the user [P 266] (Volosin teaches that the model may be updated based on new data).  
including adjusting weights of the trained predictive model associated with respective input parameters of the plurality based on the feedback data [P 273-275] (Volosin teaches that training the model includes adjustment of weights based on received parameters), 
wherein the feedback data includes at least one of: scaled parameters indicative of an impact of each of the experienced hot flashes; confirmation of occurrence of the experienced hot flashes based on at least the physical measurement from the sensor circuitry and user input; and actions that mitigate the experienced hot flashes [P 264-265, 271] (Volosin teaches that the model can be updated based on validated data including known outcomes, which is interpreted as confirmation of occurrence of a medical event and other validation metrics); and 3Amendment and Response Serial No.: 16/503,064 Filed: July 3, 2019 Docket No.: S1647.119.101 
adjust at least one of an amount and sensitivity of the physical measurement in response to the revised probability being outside the threshold [P 181] (Volosin teaches increasing the sensitivity of medical device measurements based on a patient’s score meeting a trigger threshold)
Regarding claim 9, Volosin and Smith teach the system of claim 8, wherein the feedback data is indicative of a body location of the experienced hot flash [P 114] (Volosin teaches that collected data include body location of sensors recording physiological events).  
Regarding claim 10, Volosin and Smith teach the system of claim 1, wherein the logic circuitry provides an instruction to sensor circuitry to increase an amount of the physical measurement obtained by the sensor circuitry or a sensitivity of the sensor circuity to obtain the physical measurements from the first and second value in response to the probability being outside another threshold and within the threshold [P 142, 287] (Volosin teaches that in response to a threshold being reached, additional parameter data collection may be triggered, which is interpreted as adjusting physical measurement),
and wherein the action is predicted to mitigate or prevent occurrence of the hot flash that is predicted or imminent [P 163] (Volosin teaches providing output data indicative of an actionable event such as adjustment to a patients treatment plan which is interpreted as mitigating the occurrence of an adverse event).  
Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 12, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 13, Volosin and Smith teach the non-transitory computer-readable storage medium of claim 12, wherein the instructions are further executed to generate another instruction to deactivate the cooling circuitry worn by the user in response to a further revised probability, based on an additionally received physical measurement, being within the threshold using the predictive model [P 42, 75-76] (Smith teaches that the actuator is activated based on reaching threshold, and that the actuator is returned to its initial state once the patient’s symptoms return to normal values).  
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 14, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Regarding claim 15, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 
Regarding claim 16, the claim is analogous to claims 1 and 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2. 
Regarding claim 17, the claim is analogous to claim 3 and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 18, Volosin and Smith teach the system of claim 16, wherein the sensor circuitry includes a plurality of sensors to obtain different physical measurements including the physical measurement [P 59] (Volosin teaches a plurality of sensors for measuring physiological sensors) and 
the cooling circuitry includes a plurality of wearable cooling devices located at different physical locations of the user [P 55] (Smith teaches actuators incorporated to wearable components of a user’s clothing to provide symptom relief to multiple locations of the body),
wherein the logic circuitry is to predict when the hot flash is to occur or is imminent for the user in response to the revised probability being outside the threshold [P 73, 266, 292] (Volosin teaches that the prediction score reaching threshold indicates that the patient requires intervention, which is interpreted as an adverse event being imminent; Volosin also teaches that the model may be updated based on new data), and 
in response to the prediction, communicate the instruction to the cooling circuitry [P 7-9] (Smith teaches a controller configured to activate one or more of the actuators based on the activation parameters),
wherein the different physical measurements include heart rate, blood pressure, and skin conductance associated with the user [P 92, 102] (Volosin teaches measuring heart rate, blood pressure, and ECG information measured via galvanic/conductive skin responses).  
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Regarding claim 20, Volosin and Smith teach the system of claim 16, wherein: 
The sensor circuitry is to obtain and communicate additional physical measurements during application of the cooling [P 73] (Smith teaches that the state of the patient is sensed during cooling by the actuators); 
the logic circuitry is to further revise the probability based on the additional physical measurements, and to communicate another instruction to the cooling circuitry in response to the further revised probability falling below the threshold, wherein the further revised probability failing below the threshold indicates the hot flash is complete; and in response the other instruction, the cooling circuitry is to discontinue providing the cooling to the user [P 42, 75-76] (Smith teaches that the actuator is activated based on reaching threshold, that the sensors continually collect data, and that the actuator is returned to its initial state once the patient’s symptoms return to normal values).
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Volosin (U.S. Patent Application Publication No. 20190282178) in view of Smith (U.S. Patent Application Publication No. 20190110950) as applied to claim 1 above, and further in view of Itu (U.S. Patent Application Publication No. 20180315505).
Regarding claim 19, Volosin and Smith teach the system of claim 18, wherein the logic circuitry further identifies which of the plurality of wearable cooling devices to communicate the instruction to based on the trained predictive model [P 7-9] (Smith teaches a controller configured to activate one or more of the actuators based on the activation parameters), and 
 wherein the logic circuitry is to train the predictive model by: 
analyzing the plurality of input parameters as inputs and the reported hot flashes as outputs to the predictive model to identify patterns of input parameters as conditions associated with the reported hot flash occurrences [P 137, 141, 163-165] (Volosin teaches that model generating includes trend analysis for identifying relationships between trends and medical events); 
providing different weights to the input parameters based on the identified patterns [P 273, 278] (Volosin teaches weighting parameters within the model based on received data); and 
Obviousness for combining the teachings of Volosin and Smith is discussed above for claim 1 and is incorporated herein.
Volosin and Smith may not explicitly teach:
optimizing the predictive model using a cost function, the inputs, the outputs, and the different weights 
However, Itu teaches:
optimizing the predictive model using a cost function, the inputs, the outputs, and the different weights [P 49] (Itu teaches optimizing a model using a cost function, inputs, outputs, and model weights),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Optimization of clinical decision making as taught by Itu with the system taught by Volosin and Smith with the motivation of optimizing the model thereby improving accuracy of predictions and suggestions.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin (U.S. Patent Application Publication No. 20190282178) in view of Smith (U.S. Patent Application Publication No. 20190110950) as applied to claim 1 above, and further in view of Wessel (U.S. Patent Application Publication No. 20050222157).
Regarding claim 21, Volosin and Smith teach the system of claim 1, wherein logic circuitry is to train the predictive model to identify the patterns of input parameters including different patterns of changes in heart rate, blood pressure, and skin conductance [P 5] (Volosin teaches monitoring changes in physiological parameters)
which are associated with nocturnal hot flashes associated with undisrupted sleep [P 32, 42, 88-89] (Smith teaches detection of hot flash events during the day, which are interpreted as hot flashes associated with undisrupted sleep)
Volosin and Smith may not explicitly teach:
which are associated with nocturnal hot flashes that cause sleep disturbance.
However, Wessel teaches:
which are associated with nocturnal hot flashes that cause sleep disturbance [P 10] (Wessel teaches nocturnal hot flashes, which are interpreted as corresponding to the system for predicting hot flashes taught above, and which interrupt sleep patterns). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of nocturnal hot flashes taught by Wessel with teaching of Volosin and Smith since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the nocturnal hot flashes of the secondary reference(s) for the medical events or hot flashes of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 22, Volosin, Smith, and Wessel teach the system of claim 21, wherein the logic circuitry is configured to identify the nocturnal hot flashes associated with sleep disturbance and the nocturnal hot flashes associated with undisturbed sleep based on the different patterns of changes in blood pressure, heart rate, and skin conductance, wherein the different patterns include: an increase in heart rate, a decrease in blood pressure, and an increase in skin conductance [P 5] (Volosin teaches monitoring changes in physiological parameters); 
that correlates with the nocturnal hot flashes associated with undisrupted sleep [P 32, 42, 88-89] (Smith teaches detection of hot flash events during the day, which are interpreted as hot flashes associated with undisrupted sleep)
an increase in heart rate, an increase in blood pressure, and an increase in skin conductance [P 5] (Volosin teaches monitoring changes in physiological parameters)
that correlates with the nocturnal hot flashes associated with sleep disturbance [P 10] (Wessel teaches nocturnal hot flashes, which are interpreted as corresponding to the system for predicting hot flashes taught above, and which interrupt sleep patterns); and 
an increase in heart rate, a decrease in blood pressure, and an increase in skin conductance followed by a further increase in heart rate and an increase in blood pressure that correlates with nocturnal hot flashes associated with a delayed awakening and sleep disturbance [Fig. 10, P 142] (Volosin teaches that trend analysis involves detecting a change in a first metric which triggers the monitoring of change in a second metric, and that these metrics may include heart rate, blood pressure, and skin conductance as discussed above).
Obviousness for combining the teachings of Volosin, Smith, and Wessel is discussed above for claim 21 and is incorporated herein.
Regarding claim 23, Volosin, Smith, and Wessel teach the system of claim 21, wherein the logic circuitry is configured to determine an impact of the hot flash that is predicted to occur or to imminently occur for the user based on a likelihood of arousal of the user from sleep and the different patterns of changes in heart rate, blood pressure and skin conductance [P 31-32] (Volosin teaches determining outcomes, which are interpreted as an impact of a medical event, based on input data).
Obviousness for combining the teachings of Volosin, Smith, and Wessel is discussed above for claim 21 and is incorporated herein.
Response to Arguments
Applicant’s Remarks filed 7/21/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 7/21/2022.

35 USC 112 Remarks
1.	Regarding Applicant’s remarks addressing the previous 35 USC 112(b) rejections [Applicant Remarks Pg. 11], in light of the present amendments these rejections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s remarks addressing the previous 35 USC 101 rejections [Applicant Remarks Pg. 12-14], in light of the present amendments these rejections have been withdrawn.

35 USC 103 Remarks
3.	Regarding Applicant’s remarks that previously referenced Volosin and Smith do not teach “generating a predictive model that indicates a probability of a user having a hot flash” [Applicant Remarks Pg. 14-15], Examiner respectfully submits that the claims were rejected under 35 USC 103 and not 35 USC 102, and thus to is the combination of references that teaches the claim. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Volosin is relied on for teaching a predictive model for determining a probability of a medical event [P 64, 163, 292]. Smith is relied for teaching Smith teaches detection of hot flash events [P 32, 42, 88-89]. One of ordinary skill in the art would have combined these references with the motivation of improving menopause symptom relief [Smith, P 19]. Thus, the combination of references teaches the claims as written and when considered under broadest reasonable interpretation.
4.	Regarding Applicant’s remarks that Volosin and Smith do not teach the present amendments [Applicant Remarks Pg. 15], Examiner respectfully disagrees. Specifically, Volosin teaches training models for medical event prediction [P 253-258] and that input measurements include heart rate, blood pressure, and/or skin conductance [P 92, 102]. See the 35 USC 103 rejection above.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Connor (U.S. Patent Application Publication No. 20150320588) teaches systems and methods for wearable technology to predict hot flashes and provide localized cooling.
McNair (U.S. Patent No. 10483003) teaches systems and methods for monitoring physiological parameters to predict a risk of a clinical condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626